DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

4.	Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a system (claims 1-7), a process (claims 8-14), and an apparatus (claims 15-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
5.	Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.
Claim 1:
A computer-implemented system comprising:
one or more processors; and
one or more computer-readable storage media having instructions stored thereon, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform a method comprising: 
receiving a first set of user activity data, the first set of user activity data corresponding to a user pursuing an objective, wherein the first set of user activity data is collected in part based on a first set of sensors; 
extracting a task list of the objective from the first set of user activity data based on patterns formed in the first set of user activity data; and
based on determining a second set of user activity data indicates pursuit of the objective by the user, delegating performance of an uncompleted task of the task list to a bot, 
wherein the second set of user activity data is collected based in part on a second set of sensors, 
wherein the first set of user activity data of the user and the second set of user activity data of the user are both associated with pursuit of the objective.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because assisting users in completing tasks is managing personal behavior or relationships or interactions between people.  For instance, this system links users with tasks and management of said tasks.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining the task and delegating performance of an uncompleted task can all be performed in the human mind.  It is merely scheduling.
Accordingly, the claim recites at least one abstract idea.
Claim 8:
A computer-implemented method comprising:
receiving a first set of user activity data, the first set of user activity data corresponding to a user pursuing an objective, wherein the first set of user activity data is collected in part based on a first set of sensors; 
extracting a task list of the objective from the first set of user activity data based on patterns formed in the first set of user activity data; and 
based on determining a second set of user activity data indicates pursuit of the objective by the user, delegating performance of an uncompleted task of the task list to a bot, 
wherein the second set of user activity data is collected in part based on a second set of sensors, 
wherein the first set of user activity data of the user and the second set of user activity data of the user are both associated with pursuit of the objective.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because assisting users in completing tasks is managing personal behavior or relationships or interactions between people.  For instance, this system links users with tasks and management of said tasks.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining the task and delegating performance of an uncompleted task can all be performed in the human mind.  It is merely scheduling.
Accordingly, the claim recites at least one abstract idea.
Claim 15:
One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method comprising:
receiving a first set of user activity data, the first set of user activity data corresponding to a user pursuing an objective, wherein the first set of user activity data is collected in part based on a first set of sensors;
extracting a task list of the objective from the first set of user activity data based on patterns formed in the first set of user activity data; and
based on determining a second set of user activity data indicates pursuit of the objective by the user, delegating performance of an uncompleted task of the task list to a bot,
wherein the second set of user activity data is collected in part based on a second set of sensors,
wherein the first set of user activity data of the user and the second set of user activity data of the user are both associated with pursuit of the objective.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because assisting users in completing tasks is managing personal behavior or relationships or interactions between people.  For instance, this system links users with tasks and management of said tasks.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining the task and delegating performance of an uncompleted task can all be performed in the human mind.  It is merely scheduling.
Accordingly, the claim recites at least one abstract idea.

Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
a processor
one or more computer-readable storage media
Claim 8:
A computer
Claim 15: 
one or more computer-readable storage media

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular task list, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 9 and 16: These claims recite wherein delegating performance of the task to the bot comprises selecting the bot from a plurality of registered bots based on descriptive information of the bot that indicates one or more types of content the bot is capable of providing corresponds to the task, which is an abstract idea of a method of organizing human activity, such as personal behaviors.
Claims 3, 10, and 17: These claims recite wherein delegating performance of the task to the bot comprises providing to the bot information corresponding to at least one personal feature of the user, wherein the bot performs one or more actions based on the information., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 4 and 11: These claims recite wherein delegating performance of the task to the bot comprises providing to the bot information corresponding to a user context of the user, wherein the bot performs one or more actions based on the information., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 5 and 12: These claims recite wherein the bot is implemented based on a script comprising one or more user actions extracted from user activity data of the user,  which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 6, 13, 18, and 19: These claims recite wherein the bot is configured to access an Application Programming Interface (API) to perform the uncompleted task based on aggregated information of a plurality of users performing the task, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.  
Claims 7, 14, and 20: These claims recite further comprising based on delegating performance of the uncompleted task to the bot, receiving content from the bot, wherein the content is provided to a user device, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 8 and 15 are rejected for the same reasons as above with regard to claim 1.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14 and 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-7, 9-14 and 16-20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-7, 9-14 and 16-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 15-20 recite one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method. These recitations amount to mere data structures as they do not positively recite any structural components of the system in the body of the claim, and therefore could merely comprise the program code or modules for performing the steps of the invention. 
A machine (type of product) is a concrete thing, consisting of parts, or of certain devices and combination of devices. This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. A claim that includes terms that imply that the invention is directed to a product, for instance by reciting “a machine comprising…”, but fails to include tangible structural elements or limitations under the broadest reasonable interpretation is not limited to a practical application, but rather wholly embraces or encompasses the concept upon which the invention is based. This is impermissible as such claim coverage would extend to every way of applying the abstract idea, law of nature or natural phenomenon. Thus, such a claim is therefore non eligible subject matter. Furthermore, Examiner notes that when the claimed invention taken as a whole is directed to a mere task listing, i.e., to only its description or expression, it is descriptive material per se and hence nonstatutory. See MPEP 2106.10(I).
Additionally, with respect to Applicant’s recitation of computer useable instructions on a computer storage media, the specification does not disavow a signal or carrier wave as a possible interpretation of a computer readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). See MPEP 2111.01. As such, the computer program product’s computer readable medium could be a signal per se and devoid of physical structure. 
Thus, claims 15-20 must be rejected under 35 US.C. § 101 as covering non-statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. Alternatively or additionally, positive recitation of physical structure such as computer hardware elements would also likely overcome this rejection under 35 U.S.C. 101.







Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
receiving a first set of user activity data, the first set of user activity data corresponding to a user pursuing an objective, wherein the first set of user activity data is collected in part based on a first set of sensors; 
extracting a task list of the objective from the first set of user activity data based on patterns formed in the first set of user activity data; and
based on determining a second set of user activity data indicates pursuit of the objective by the user, delegating performance of an uncompleted task of the task list to a bot, 
wherein the second set of user activity data is collected based in part on a second set of sensors, 
wherein the first set of user activity data of the user and the second set of user activity data of the user are both associated with pursuit of the objective.
are not taught or disclosed in the prior art made of record and not relied upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	USER WORK SCHEDULE IDENTIFICATION (US 20150262132 A1) teaches determining a user work schedule. A user may seldom update actual work hours, such as within a calendar, to reflect an actual schedule of the user, which may result in erroneous information being exposed to services that may notify other users as to when the user is inside or outside work hours. Accordingly, user signals (e.g., a current device location, execution of a work-related app, access to a work VPN, participation in a conference call from home, etc.) may be evaluated to generate a set of user activity patterns that may be indicative of recurring work patterns of the user. A user work schedule for the user may be determined based upon the set of user activity patterns. The user work schedule may be used to modify user interfaces (e.g., a conferencing website, a phone app, etc.) exposed to other users; 
B.	Personal Assistant for Task Utilization (US 20110314375 A1) teaches using task information to obtain task performance assistance and help content is provided. Tasks from an electronic tasks application may be utilized by the personal assistant application to search a variety of information sources for task performance functionality and help content related to the tasks. The personal assistant may provide functionality to help a user actually perform a given task. Alternatively, once help content is obtained, a new task may be generated or the related task may be modified to provide the help content or to provide a link to the help content. The personal assistant application may provide the help content in a separate user interface or cause an application from which the help content is obtained to be launched;
C.	TECHNIQUES FOR MESSAGING BOT RICH COMMUNICATION (US 20170250936 A1) teaches messaging bots with rich communication are described. In one embodiment, an apparatus may comprise a messaging component operative to receive a message from a client device; and add the message to a message queue; a message queue monitoring component operative to monitor the message queue; detect that the message indicates messaging bot invocation; and submit the message to a bot framework component based on detecting that the message indicates messaging bot invocation; and the bot framework component operative to determine a messaging bot associated with the message; and submit the message to the messaging bot. Other embodiments are described and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626